UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53525 Leo Motors, Inc. (Exact name of registrant as specified in its charter) Nevada 95-3909667 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 291-1, Hasangok-dong, Hanam City, Gyeonggi-do, Republic of Korea 465-250 (Address of principal executive offices) (Zip Code) +83 31 796 8870 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the registrant’s common stock outstanding as of June 30, 2013 was 59,681,955 shares. QUARTERLY REPORT ON FORM 10-Q for the Quarter ended June 30, 2013 TABLE OF CONTENTS Leo Motors, Inc. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements: 1 Condensed Consolidated Balance Sheets at June 30, 2013(unaudited), and December 31, 2012(audited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Six and Three Months Ended June 30, 2013, (unaudited) and June 30, 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 (unaudited) and June 30, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 LEO MOTORS, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) Balance at 6/30/2013 12/31/2012 (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Inventories Prepayment to suppliers Short term advances 0 Other current assets Total Current Assets Fixed assets, net Deposit Other non-current assets Investments Total Assets $ $ 1 LEO MOTORS, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) (CONTINUED) Liabilities andEquity(Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Short term borrowings Advance from customers Due to related parties Taxes payable Total Current Liabilities Accrued retirement benefits Total Liabilities Commitments Note 8 - - Leo Motors, Inc.("LEOM") Equity(Deficit): Common stock ($0.001 par value; 100,000,000 shares authorized); 59,681,955and 56,763,623 shares issued and outstanding at June 30,2013 and December 31, 2012 Additional paid-in capital Accumulated other comprehensive income Accumulated loss ) ) Total Equity(Deficit) Leo Motors, Inc. ) ) Non-controlling interest Total Equity(Deficit) ) ) Total Liabilities and Equity(Deficit) $ $ "See accompanying notes to consolidated financial statements" 2 LEO MOTORS, INC. CONSOLIDATED STATEMENT OF OPERATIONS (AMOUNTS EXPRESSED IN US DOLLAR) For the Six Months Ended June 30, For the Three Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $
